Chase, J.:
Although plaintiff had only been in the defendant’s employ for three days, and he says that he never saw dynamite before, yet he was to some extent familiar with the dangers incident to its use. He says: “ I heard them talk about it a good deal. I heard it was very dangerous; the first day I went there and worked there I heard if you put a cartridge in it would go off; I did not hear it *569would go off without any apparent cause; I heard it would never explode except you put a cartridge in.” Plaintiff not only knew that dynamite was explosive and dangerous, but he knew that this particular piece of dynamite had been prepared for explosion and that the same would explode as soon as fire was applied by way of the fuse. He had seen dynamite so exploded a great many times. The clinkers were formed in that part of the kiln which was heated to the extent of three thousand to four thousand degrees. It was from the place so heated that the clinkers dropped down at the opening of the kiln. When the clinkers first dropped they were heated to a very high degree. After they remained at the base of the kiln a sufficient length of time they became cool. Dynamite will explode by heat without coming in contact with a blaze. It would seem that ordinary intelligence in connection with the general and special knowledge that the plaintiff possessed would be sufficient to suggest that the use of dynamite in close proximity to great heat and in material more or less heated was necessarily attended with danger. The only negligence claimed in the use of the dynamite itself is in placing the same in the clinker before it had sufficiently cooled. The necessity of having the clinkers cool was known to the workmen in charge, for it appears that it was common practice to put water on the hot clinkers from a hose to cool them. Any negligence in connection with the use of the dynamite was the negligence of those employed with the plaintiff in the performance of the same general business of the defendant. The presumption is that defendant exercised proper care in the selection of these servants. It was incumbent on the plaintiff, if he claims that his fellow-servants were incompetent, to have shown it by proper evidence. Plaintiff’s evidence shows that this work was being done in substantially the same way by the 'same men other than the plaintiff for several months, and although a great many clinkers were broken with dynamite every day not a single specific act of negligence by any of them was shown, and the only testimony called to our attention that it is claimed indicates the incompetency of S. is that of one witness who says: “ During that time, from the time I came there, up to this Wednesday when the plaintiff was injured he was shooting most of the time; worked around the same as the rest of us; he was a laboring hand.” This *570witness was one of the clinker gang and at the time of the accident had worked there with S. in such gang for more than four months. All the knowledge that witness seems to have had on which to characterize S. as a “ laboring hand ” is the fact that so long as he had known him “ he was shooting most of the time.” This is not sufficient to show that S. was incompetent to perform the duties with which he was intrusted. A master has a right to assume that a competent servant will perform his duty. The possible negligence of a fellow-servant was assumed by plaintiff when he accepted his employment.
Where one servant is injured by the negligence of a servant-employed by the same master, the liability of the master is determined solely by the question whether the offending servant was negligent respecting a duty pertaining to an operative or respecting a «duty owing from the master to the injured servant. If it pertained to the master’s duty then the master was liable if he or the servant to whom he delegated the duty failed to use the requisite care. (Thomas Neg. 866 ; Crispin v. Babbitt, 81 N. Y. 522.)
The liability of the master depends upon the character of the act in the performance of which the injury arises, without regard to the rank of the employee performing it. (Crispin v. Babbitt, supra)
All the acts connected with the work of blasting the clinkers related to the duty of the employees. If there was any negligence in the performance of the work intrusted to them it was the negligence of plaintiff’s fellow-servants, for which defendant is not liable. ( Vitto v. Keogan, 15 App. Div. 329 ; Green v. Smith, 169 Mass. 485.)
The defendant had a right to assume that competent employees would not be negligent in their work, and it was not necessary for it to inform the plaintiff of possible or probable dangers that would arise in case of negligence on the part of his fellow-employees. (O'Brien v. Buffalo Furnace Co., 68 App. Div. 457.)
The judgment should be affirmed, with costs.
Judgment unanimously affirmed, with costs.